Opinion filed October 18, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-19-00072-CR
                                     __________

                  KEVIN JAMES HARRISON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. CR04249


                      MEMORANDUM OPINION
      Appellant, Kevin James Harrison, originally pleaded guilty to the third-degree
felony offense of obstruction or retaliation. Pursuant to the terms of the plea
agreement, the trial court convicted Appellant, assessed his punishment at
confinement for eight years and a $3,000 fine, suspended the imposition of the
sentence, and placed Appellant on community supervision for eight years. The State
subsequently filed a motion to revoke Appellant’s community supervision. At a
hearing on the motion, Appellant pleaded true to all of the State’s allegations. The
trial court found all of the State’s allegations to be true, revoked Appellant’s
community supervision, and imposed a reduced sentence of confinement for six
years and the original fine of $3,000. We affirm.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw as counsel on appeal. The motion is supported by a brief in which counsel
professionally and conscientiously examines the record and applicable law and
concludes that the appeal is frivolous and presents no issues of arguable merit.
Counsel provided Appellant with a copy of the brief, a copy of the motion to
withdraw, and a copy of the record. Counsel advised Appellant of his right to review
the record and file a response to counsel’s brief. Counsel also advised Appellant of
his right to file a petition for discretionary review with the clerk of the Texas Court
of Criminal Appeals seeking review by that court. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is frivolous. We note that proof of one violation
of the terms and conditions of community supervision is sufficient to support
revocation. See Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009). In
this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision. Moses v. State, 590 S.W.2d 469, 470
(Tex. Crim. App. [Panel Op.] 1979). Furthermore, absent a void judgment, issues
relating to an original plea proceeding may not be raised in a subsequent appeal from
the revocation of community supervision and adjudication of guilt. Jordan v. State,
54 S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
                                          2
661–62 (Tex. Crim. App. 1999). Based upon our review of the record, we agree
with counsel that no arguable grounds for appeal exist.1
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                   PER CURIAM


October 18, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2
Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3